Citation Nr: 1027065	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) for accrued benefits 
purposes.

2.  Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II, with peripheral neuropathy, for 
accrued benefits purposes.

3.  Entitlement to a compensable rating for mechanical low back 
strain, for accrued benefits purposes.

4.  Entitlement to a compensable rating for lipomas of the chest 
and abdominal wall, for accrued benefits purposes.

5.  Entitlement to a total disability rating based on individual 
unemployability, for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1984.  The 
Veteran died in January 2008.  The appellant is the Veteran's 
surviving spouse. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island. 
 
In February 2008, the issues, excluding entitlement for accrued 
benefits, were before the Board.  However, as the Veteran died 
during the pendency of his appeals, his claims were dismissed.  
As the claims were pending at the time of the Veteran's death, 
and the appellant filed her claim for accrued benefits within a 
year of the Veteran's death, the issues as now characterized are 
properly before the Board and are ready for adjudication.


FINDINGS OF FACT

1.  The Veteran died in January 2008 from acute myocardial 
infarction secondary to coronary artery disease.

2.  The Veteran's claims were pending at the time of his death.

3.  The appellant filed her claim for accrued benefits within a 
year of the Veteran's death.

4.  From March 26, 2003, to December 9, 2004, the competent 
evidence fails to demonstrate that the Veteran's PTSD was 
manifested by symptoms resulting in occupational and social 
impairment with reduced reliability and productivity.

5.  Since December 9, 2004, the competent evidence shows symptoms 
such as suicidal ideation, hypervigilance, and heightened 
irritability, but fails to demonstrate that the Veteran's PTSD 
was manifested by symptoms resulting in total occupational and 
social impairment.

6.  Throughout the rating period on appeal, the Veteran voiced 
credible complaints of low back pain; objectively, the mechanical 
low back strain was not manifested by characteristic pain on 
motion, limitation of motion or degenerative arthritis, nor was 
the Veteran been limited by muscle spasm, guarding or localized 
tenderness or vertebral body fracture.

7.  Throughout the rating period on appeal, the Veteran's lipomas 
of the chest and abdominal wall had not been manifested by a deep 
scar; there was no showing that the scars were poorly nourished, 
tender and painful, unstable, or painful on examination, nor did 
they cover an area of 6 square inches (39 sq. cm.) or cause any 
limitation of function.
 
8.  From June 17, 2005, the Veteran's service-connected disorders 
precluded him from securing and following a substantially gainful 
occupation consistent with his education and work experience.



CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits based upon the 
Veteran's pending claims. 38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. §§ 3.160, 3.1000 (2009).

2.  Prior to December 9, 2004, the criteria for an evaluation in 
excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

3.  From December 9, 2004, the criteria for a rating of 50 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.130, 
Diagnostic Code 9411.

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus with peripheral neuropathy have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.119, Diagnostic Code 
7913.  

5.  The criteria for a 10 percent rating for mechanical low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242 (2009); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5292, 5295 (2003).

6.  The criteria for a compensable rating for lipomas of the 
chest and abdominal wall have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805, 7806 (2002). 38 C.F.R. §§ 3.102, 3.159, 3,326, 
4.1, 4.7, 4.10, 4.20, Diagnostic Codes 7801, 7802, 7804, 7805, 
7819.  

7.  From June 17, 2005, the criteria for entitlement to total 
disability rating based upon individual unemployability have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the appellant in correspondence dated in February 
2008 of the information and evidence needed to substantiate and 
complete a claim.   
 
VA also fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists. Hence, the case is ready for 
adjudication. 

i.  Laws and Regulations-Accrued Benefits 
 
The Veteran died in January 2008 from acute myocardial infarction 
secondary to coronary artery disease.  The appellant claims 
entitlement to accrued benefits based on the deceased Veteran's 
pending claims before the Board. 
 
The application for accrued benefits must be filed within one 
year after the date of the veteran's death. 38 C.F.R. § 
3.1000(c).  By statute, the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236 (Fed. Cir. 1996). 
 
In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit concluded 
that, for a surviving spouse to be entitled to accrued benefits, 
'the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.' 
 
Thus, for a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file a 
claim for accrued benefits, (ii) the veteran had a claim pending 
at the time of his death, (iii) the veteran would have prevailed 
on the claim if he had not died; and (iv) the claim for accrued 
benefits was filed within one year of the veteran's death.  38 
U.S.C.A. § 5101(a), 5121; 38 C.F.R. § 3.1000. 
 
Accrued benefits include those the veteran was entitled to at the 
time of death under an existing rating or based on evidence in 
the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 
C.F.R. § 3.1000(a).  Generally, only evidence contained in the 
claims file at the time of the veteran's death will be considered 
when reviewing a claim for accrued benefits.  This includes 
service department and VA medical records, which are considered 
to be constructively in the claims file at the date of death, 
even though they may not physically be in the file until after 
that date. 38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's 
death the appellant cannot furnish, and VA cannot develop 
additional evidence that might better substantiate the claim of 
entitlement to accrued benefits.

The Board finds that the issues on appeal were properly before 
the Board at the time of the Veteran's death and thus will 
determine the appellant's claims on their merits.  

The Board has reviewed all the evidence in the claims file.  
Although there is an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

ii.  Laws and Regulations for Increased Ratings Generally

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Thun v. 
Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).



iii.  Entitlement to an Initial Rating in Excess of 30 
Percent for PTSD- Laws and Regulations

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect the level of occupational 
or social impairment.  Id. at 443.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held 
that, where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, as is the case with the 
Veteran's PTSD, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
'staged' ratings.  Fenderson, 12 Vet. App. at 126.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, which addresses 
posttraumatic stress disorder, a 30 percent evaluation is 
warranted for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful situations (including work or 
a worklike setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is in order when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; danger of hurting 
self or others; inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, occupation, or own name.  Id.

A Global Assessment of Functioning rating is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (quoting DSM-IV).  A global 
assessment of functioning score between 51 and 60 indicates that 
the veteran has moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130.  VA's Rating Schedule employs nomenclature based upon 
the DSM-IV, which includes the global assessment of functioning 
scale.

Analysis

The Veteran was granted service connection for PTSD with a 30 
percent disability evaluation in a January 2004 rating decision.  

In a July 2003 statement, the Veteran reported that he 
experienced great stress and flashbacks, and dreams of combat 
from which he would wake up sweating.  He also reported 
uncontrolled tremors.  

A Vet Center intake evaluation from the dated in September 2003 
noted that the Veteran had held numerous management positions in 
the private and public sector and was a self-proclaimed 
workaholic who took his duties seriously.  It was noted that 
after returning from combat duty, the Veteran went back to work 
but was plagued by nightmares, rage and hypervigilance.  It was 
further noted that he became isolative when he had intrusive 
memories and that he had trouble relaxing and sleeping well.  He 
kept a pistol by his nightstand.  An assessment of PTSD was 
provided.

In October 2003, the Veteran was afforded a VA examination in 
conjunction with his claim for service connection for PTSD.  The 
examiner noted that the Veteran worked full time and had held his 
position for ten years.  On mental status examination, the 
Veteran was oriented to time, place, person and situation with 
grossly intact memory.  Insight and judgment was intact and no 
abnormalities of thought content, thought process or perceptions 
were noted.  The Veteran denied active suicidal or homicidal 
ideation or attempts.  He reported repeated disturbing thoughts 
and memories of combat, disturbing dreams, avoidance loss of 
interest in activities, isolation, trouble sleeping, watchfulness 
and heightened startle response.  The Veteran was able to 
maintain his personal hygiene and other basic activities of daily 
living.  It was noted that he was in his second marriage and had 
been married to his current wife for ten years.  The examiner 
provided a diagnosis of PTSD of mild to moderate severity and a 
global assessment of functioning score of 58.  The examiner 
further stated that, given the Veteran's military and employment  
history, she was hard pressed to make a strong case for social 
and occupational impairment but she stated that the Veteran may 
have under-reported the seriousness of his symptoms.

In December 2004, the Veteran was afforded a second PTSD VA 
examination.  At this time, he reported that he retired in August 
2004.  He stated that he had worked in his place of employment 
for eleven years but had a disagreement which caused him to 
become angry, and that it was suggested that the Veteran retire.  
The Veteran reported that he had had increasing difficulties with 
irritability associated with the war of Iraq which caused him to 
experience increased intrusive memories of his own experiences in 
Vietnam.  When asked how he spent his time, the Veteran reported 
that he was unable to do very much due to a knee injury.  He went 
to the gym once a week, would sometimes go on drives with his 
wife and enjoyed going out on his boat.

When asked about his social life, the Veteran reported a good 
relationship with his wife but stated that she felt that he had 
become more irritable.  He reported that he was social with his 
neighbors but was not involved in as many social or civic 
activities as he had been in the past since his knee surgery a 
year prior.  He had an estranged relationship with one son, due 
in part to problems with his daughter-in-law.  He spoke regularly 
with another son and also had a stepdaughter who visited the home 
regularly.  

The examiner's PTSD assessment report noted a significant 
increase in intrusive thoughts of Vietnam and some increase in 
detachment from others.  The Veteran did not indicate significant 
change in his sleep difficulties and noted an increase in 
irritability and anger as well as an increase in hypervigilance.  
He stated that he was particularly sensitive to noises at night 
and noted that he always kept a 9 millimeter gun by his bed.  On 
a recent occasion he had taken the gun out and looked around his 
house after hearing noises at night that reminded him of 
Vietnamese enemy soldiers.  Aside from that incident, he did not 
indicate any significantly exaggerated startle response.  The 
Veteran acknowledged occasional suicidal ideation.  He further 
reported that he spent about a fourth of his time in his office, 
and that his wife told him he seems to be "hiding in his cave."  

On mental status examination, the Veteran's thought process and 
speech were found to be normal, without evidence of delusional 
thinking or hallucinations.  There were no indications of 
cognitive problems with respect to memory and concentration.  The 
Veteran did acknowledge occasional thoughts of suicide when he 
felt very frustrated, but denied ever having any intent or plan 
to harm himself.

The examiner noted that the Veteran's functioning had declined 
significantly since his last examination but that based on the 
Veteran's report, if he did not have knee pain he would be more 
active.  Further, regarding his employability, the examiner 
stated that in his opinion, all things considered, the Veteran 
was unemployable based on his current physical condition.  If 
such condition improved he would be employable.  The examiner 
stated that although his PTSD symptoms significantly impacted the 
Veteran's social and occupational functioning, it appeared that 
it was primarily his physical condition that led to his decrease 
in functioning over the past year.

In a June 2005 letter from the Veteran's Vet Center readjustment 
counseling therapist, J.D., J.D. stated that the Veteran had been 
a patient at the Vet Center since July 2003.  J.D. stated that 
the Veteran presented with all of the classic signs and symptoms 
of PTSD including nightmares, intrusive thoughts, recollections, 
anger outbursts, flashbacks and significant anxiety.  It was 
noted that the Veteran also suffered from irritability, a 
persuasive loss of interest in activities and a difficulty with 
authority figures forcing his retirement.  J.D. further stated 
that the psychological symptomology the Veteran experienced as a 
result of his trauma history prevented him from working 
effectively.  J.D. added that the Veteran had trouble focusing 
and concentrating and was not expected to improve, as daily 
stress served to intensity his symptoms.

As set forth earlier, in January 2004, the RO assigned an initial 
evaluation of 30 percent.  The Board finds this initial 
evaluation in full accord with the evidence prior to the 
Veteran's December 2004 VA examination.  The symptoms the Veteran 
reported to his October 2003 examiner are appropriately accounted 
for by the rating criteria for a 30 percent evaluation, as he was 
found to have mild to moderate PTSD without significant social 
and occupational impairment and without suicidal or homicidal 
ideation.  A higher rating was not met or approximated, as the 
Veteran denied having experienced the salient symptoms associated 
with the 50 percent rating criteria.  For example, he did not 
report panic attacks, mood disturbance, memory deficits, or 
occupational or social impairment.  Moreover, he continued to 
work at a job he had held for a decade, and had been in his 
current marriage for a decade as well.  Moreover, the GAF score 
of 58 assigned at the October 2003 VA examination is indicative 
of moderate symptoms, which again appears consistent with the 30 
percent rating assignment.  Thus, for these reasons, the Board 
finds the Veteran's PTSD most nearly approximated a 30 percent 
examination between the periods of March 26, 2003 and December 8, 
2004.

The Board finds, however, that a disability evaluation of 70 
percent is warranted from the date of the Veteran's December 9, 
2004, VA examination.  Indeed, that examination reflected an 
increase in the Veteran's symptoms including hypervigilance, 
increased irritability and suicidal ideation.  This higher rating 
is confirmed by the June 2005 letter from readjustment counselor 
J.D. which noted the Veteran's moderate to severe psychological 
symptomatology including nightmares, intrusive thoughts, 
irritability and trouble interacting with others.  The Board 
therefore finds that, as of December 9, 2004, the evidence is in 
favor of granting the Veteran a rating of, but no higher than, 70 
percent.

While a 70 percent rating is deemed warranted from December 9, 
2004, the next-higher 100 percent evaluation is not for 
application for any portion of the rating period on appeal.  
Indeed, the evidence, as detailed in pertinent part above, showed 
no gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, or that the Veteran was a persistent danger of hurting 
himself or others.  There was also no showing of an intermittent 
inability to perform the activities of daily living, nor was 
their lack of orientation or memory loss for the names of close 
relatives, his own occupation, or his own name.  Moreover, there 
has been no showing of total occupational and social impairment 
due to any other psychiatric symptomatology.  While the Veteran 
has been deemed unemployable, this has been attributed to 
physical disorders and not to his PTSD.  It is noted that the 
Veteran's anger in the workplace was a factor in him leaving that 
job.  However, again, the competent medical opinions of record do 
not find him incapable of obtaining and retaining employment as a 
result of his PTSD.  

In sum, prior to December 9, 2004, there is no basis for a rating 
in excess of 30 percent.  From December 9, 2004, an evaluation of 
70 percent, but no higher, is warranted.  In reaching these 
conclusions, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

iv.  Entitlement to an Initial Rating in excess of 20 
Percent for Diabetes Mellitus with Peripheral Neuropathy 
for Accrued Benefits Purposes-Laws and Regulations

Where, as here, entitlement to service-connection has been 
established, but a higher initial disability rating is at issue, 
the extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, separate 
ratings should be considered for separate periods of time, known 
as staged ratings).  Since the Veteran did not manifest symptoms 
to warrant a rating in excess of 20 percent at any time since the 
grant of service connection, staged ratings are inappropriate 
here.
 
In January 2004, the RO granted service connection and assigned a 
20 percent rating for diabetes mellitus, type II.  
 
Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic 
Code (DC) 7913, which warrants a 20 percent rating for diabetes 
mellitus requiring insulin or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent rating requires insulin, a 
restricted diet, and regulation of activities.  38 C.F.R. § 4.119 
(2009).  The term "regulation of activities" means that the 
appellant must avoid strenuous occupational and recreational 
activities.  Id.
 
Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that a rating in excess of 
20 percent for diabetes mellitus is not warranted at any time 
during the rating period on appeal.
 
VA examinations and treatment records show that the Veteran's 
diabetes mellitus has been controlled by diet and insulin.  The 
evidence reveals that while the Veteran was restricted in his 
activities as a result of other chronic physical disabilities, no 
physician or health care provider reported that he regulate his 
activities due to diabetes.  

A September 2003 VA examination report noted that the Veteran had 
never been hospitalized for ketoacidosis or hypoglycemia, 
although he reported two episodes of hypoglycemia related to 
decreased oral intake.  The Veteran denied any restrictions in 
his activities and reported that he was able to run two to five 
miles daily.  Upon VA examination in December 2004, the Veteran 
stated that his blood sugars had been less well controlled since 
his last examination and that his medications had been increased 
accordingly.  He again denied episodes of ketoacidosis.  He 
reported intermittent hypoglycemic reactions including shakes and 
cold sweats, which were resolved by eating.  The Veteran reported 
that such episodes occurred every one to one-and-a-half months.  
He denied any hospitalizations for diabetes and stated that he 
was on a diabetic diet.  The Veteran denied any specific 
restrictions of activities related to his diabetes.  A diagnosis 
of diabetes mellitus type II, unchanged from previous exam was 
provided.  

The record contains no evidence that the Veteran had to regulate 
his activities because of his diabetes.  Further, while the 
Veteran reported occasional hypoglycemic episodes, the evidence 
has not shown nor did the Veteran state that these episodes 
required frequent visits to the doctor or hospitalization.
 
In view of the absence of any medical evidence showing that the 
Veteran must avoid strenuous occupational and recreational 
activities due to diabetes, an initial rating in excess of 20 
percent is not warranted.
 
The Board also acknowledges that under Note (1) to Diagnostic 
Code 7913, the rater is instructed to evaluate compensable 
complications of diabetes separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered a part of the 
diabetic process.  

In this case, there is no showing of diabetic complications, such 
as neuropathy or retinopathy, shown in the record.  Indeed, the 
December 2004 VA examination showed normal eye findings and 
indicated that neurologic testing was intact, with no gross focal 
deficits.  As such, no separate compensable ratings are for 
application here.  

v.  Increased Evaluation for a Mechanical Low Back Strain- 
Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes. 38 C.F.R. § 4.27.  Additionally, although 
regulations require that a disability be viewed in relation to 
its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a 
disability rating, it is the present level of disability which is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis, due to 
trauma, substantiated by X-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

Additionally, 38 C.F.R. § 4.45 provides as regards to the joints 
that the factors of disability reside in reductions of their 
normal excursion of movements in different planes.  Inquiry will 
be directed to these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.). (b) More movement than 
normal (range of motion flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.).  (c) Weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

When evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain.  DeLuca v. Brown, 8 
Vet. App. 202 (1995) (evaluation of musculoskeletal disorders 
rated on the basis of limitation of motion requires consideration 
of functional losses due to pain).  In DeLuca, the Court 
explained that, when the pertinent diagnostic criteria provide 
for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

The general rating criteria for spinal disabilities under 38 
C.F.R. § 4.71a, were revised in September 2003.  Accordingly, the 
Veteran's pending claim for an increased rating will be 
considered on the basis of both the pre and post-September 2003 
regulations.

Old Regulations

Under the regulations in effect prior to September 26, 2003, a 
lumbar strain was rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  That code provided a 10 percent rating for characteristic 
pain on motion.  A 20 percent rating was assigned for a 
lumbosacral strain when there was muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in standing 
position.  

Under Diagnostic Code 5292, a slight limitation of lumbar motion 
warranted a 10 percent disability rating, while a moderate 
limitation of lumbar motion warranted a 20 percent rating. 

Diagnostic Code 5293, as it existed at the time the Veteran filed 
his claim in July 2003, instructed the rater to consider whether 
the Veteran would receive a higher evaluation for intervertebral 
disc syndrome by receiving separate ratings for the orthopedic 
and neurologic components of the low back disability.  As will be 
discussed below, the record fails to show neurologic symptoms and 
thus this code section is essentially not for application.  The 
pre-September 26, 2003, version of Diagnostic Code 5293 also 
enabled the Veteran to be rated based on incapacitating episodes.  
A 10 percent rating was warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months. A rating of 20 percent was warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least two weeks but less than four weeks during 
the past 12 months. A rating of 40 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of least four weeks but less than six weeks 
during the past 12 months. Finally, a rating of 60 percent was 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."

New Regulations

Under the amendment to the Rating Schedule that became effective 
September 26, 2003, a general rating formula was instituted for 
evaluating diseases and injuries of the spine, including a 
lumbosacral strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  
The thoracic spine has been combined to be evaluated with the 
lumbar spine.  These criteria are controlling regardless whether 
there are symptoms such as pain (whether or not the pain 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  In this respect, a 10 percent 
rating requires thoracolumbar forward flexion greater than 60 
degrees but not greater than 85 degrees; or, the combined range 
of thoracolumbar motion greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  A 20 percent rating requires thoracolumbar forward 
flexion greater than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a. 

Note (1): VA will evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  
Id.

Note (2): For VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Moreover, Diagnostic Code 5243 provides that intervertebral disc 
syndrome may be rated under the general rating formula for 
diseases and injuries of the spine, outlined above, or it may 
also be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25. The 
rating criteria for intervertebral disc syndrome based on 
incapacitating episodes remained the same as the law in effect in 
July 2003, as set forth above.



Analysis

The Veteran was initially service connected for a mechanical low 
back strain in November 1984, and a noncompensable evaluation was 
assigned.  In July 2003, the Veteran provided a statement which 
was interpreted as a claim for an increased rating.  

The Veteran was provided with a VA spine examination in September 
2003.  At that time, the Veteran ambulated with no apparent 
distress.  He was able to dress and undress himself without 
effort and his spine and hips were in alignment, without 
swelling, spasm or tenderness.  Musculature appeared to be within 
normal limits.  The Veteran was able to forward flex to 90 
degrees and extend to 30 degrees bilaterally.  The Veteran could 
rotate to 30 degrees bilaterally.  Romberg sign was negative and 
straight leg raises were 90 degrees.  Musculoskeletal strength 
was 5/5 bilaterally and deep tendon reflexes were +2 and equal in 
the lower extremities.  It was noted that the Veteran had equal 
sensation in the lower extremities.  X-rays were reviewed and 
found to show joint space narrowing at the T9-11 vertebrae with 
osteophytes and osteophytes at the L3 and L4 vertebrae.  A 
diagnosis of low back strain with joint space narrowing and 
osteophytes was provided.  The examiner noted that the Veteran 
was able to run three to five miles daily.

At the above examination, the Veteran raised subjective 
complaints of low back pain that was progressively worsening.  He 
also reported flare-ups that occurred about twice a year.  
Although he used no assistive devices regularly, he wore a brace 
on occasion and saw a private chiropractor to relieve his 
symptoms.  

The Board finds that, based on the subjective complaints of pain 
and limited function expressed by the Veteran, a 10 percent 
evaluation is warranted throughout the rating period on appeal.  
Indeed, the evidence, including the credible reports of pain, is 
consistent with slight limitation of motion under the pre-amended 
version of Diagnostic Code 5292, and also is commensurate with a 
10 percent evaluation under the current general rating formula 
for diseases and injuries of the spine.  

However, despite such complaints, the disability picture cannot 
be found to most nearly approximate the next-higher 20 percent 
rating under either the pre-amended criteria or the current 
general rating formula.  Indeed, there is no showing of at least 
moderate limitation of motion, or of flexion greater than 30 
degrees but not greater than 60 degrees, or of combined range of 
motion of the thoracolumbar spine of not greater than 120 
degrees, even considering additional functional limitation per 
Deluca.  Indeed, the claims file shows no evidence of additional 
limitation of motion, or characteristic pain on motion that would 
warrant a higher evaluation.  There is no also no showing of 
muscle spasm or loss of lateral spine motion such as to enable a 
20 percent rating under the pre-amended Diagnostic Code 5295 or 
under the current rating schedule.  Finally, there is no evidence 
of any neurological involvement due to the service-connected back 
disorder such as to enable a higher rating under the pre-amended 
Diagnostic Code 5293 or to enable a separate rating under the 
current version of the rating schedule.  Moreover, there is no 
showing of incapacitating episodes such as to enable a higher 
evaluation under the current Diagnostic Code 5243.  There are no 
other relevant code sections for consideration under either the 
old or current rating schedule based on the facts of this case.  
For example, there is no ankylosis, precluding a rating under the 
pre-amended Diagnostic Code 5286 and 5289.  

In sum, throughout the rating period on appeal, a 10 percent 
evaluation is warranted for the Veteran's low back strain under 
either the pre-amended or current version of the rating schedule.  
In neither case is a rating in excess of 10 percent, or any 
separate rating for associated neurologic impairment warranted.   
In reaching these conclusions, the benefit of the doubt doctrine 
has been appropriately applied. See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



vi.  Increased Rating for Lipomas of the Chest and 
Abdominal Wall-Laws and Regulations 

Throughout the rating period on appeal, the Veteran was in 
receipt of a noncompensable evaluation for his scars associated 
with lipomas of the chest and abdominal wall.

The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008. See 73 
Fed. Reg. 54708 (September 23, 2008). As the Veteran filed his 
claim in July 2003 and all relevant evidence predates October 
2008, only the pre-October 2008 version of the schedular criteria 
is applicable. The Veteran here did not specifically request 
consideration under the new provisions.

Under the relevant criteria in effect from August 30, 2002, the 
Veteran's skin disorders may be rated under Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 and 7819.  

Diagnostic Code 7801, concerning scars in areas other than the 
head, face, or neck that are deep or that cause limited motion, 
affords a 10 percent rating where there is involvement of an area 
or areas exceeding 6 square inches (39 sq. cm.).  

Note (1) provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial and that do not cause 
limited motion.  Such scars covering an area or areas of 144 
square inches (929 sq. cm.) or greater warrants a 10 percent 
evaluation.  Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage. Diagnostic Code 7802.

Diagnostic Code 7803, for superficial and unstable scars, and 
Diagnostic Code 7804, for scars that are superficial and painful 
on examination both warrant a 10 percent evaluation. Diagnostic 
Codes 7803, 7804.

Diagnostic Code 7805, for other scars, rates based on limitation 
of motion of the affected part.  Diagnostic Code 7805.

Diagnostic Code 7819, for benign skin neoplasms, rates as 
disfigurement of the head, face, or neck (DC 7800), scars (DC 
7801, 7802, 7803, 7804, or 7805), or impairment of function; or 
as dermatitis (DC 7806), depending upon the predominant 
disability. Diagnostic Code 7819.

Analysis

A November 1984 rating decision granted the Veteran service 
connection for lipomas of the chest and abdominal wall with a 
noncompensable disability evaluation.  In a July 2003 statement, 
the Veteran indicated that he wished to be revaluated for this 
condition.

In October 2003, the Veteran was afforded a VA examination of his 
lipomas.  On examination, the examiner stated that there was 
almost no trace of three of the four lipomas.  The other lipoma 
was found in the right upper abdomen and was noted as being five 
centimeters in length, two centimeters in depth and somewhat 
depressed, with shiny skin and a red discolored scar.  It was 
noted that the remaining three lipomas had been removed and that 
there were no scars found for the remaining lipomas.  The 
examiner stated that additional lipomas were found.  
Specifically, on the right upper side of the Veteran's abdomen 
there was a lipoma three by four centimeters, mobile and semi-
formed.  On the left there was a one-by-one centimeter lipoma, 
and there was a .5 centimeter by .5 centimeter lipoma on the 
right anterior wall.  The examiner concluded that there was a 
rather large scar which was not disfiguring but was quite 
visible, along with three additional lipomas that caused some 
occasional discomfort.  The claims file contains no additional 
complaints or treatment referable to the lipomas.  

Regarding the scars associated with the Veteran's lipomas, as 
stated above, without disfigurement, limitation of motion, pain 
on examination of scars or frequent loss of covering of skin or 
impairment of function, a noncompensable rating remains 
appropriate.  In this case, the Veteran's new lipomas, while 
occasionally causing the Veteran pain, fail to cause impairment 
of function and do not involve scars.  In this case, the 
Veteran's lipomas fail to meet the necessary criteria for a 
compensable rating under any of the applicable diagnostic codes.

vii.  Extraschedular considerations

The Board has considered whether this case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

In this case, the schedular evaluation in this case is not 
inadequate for any of the claimed disabilities. An evaluation in 
excess of that assigned is provided for certain manifestations of 
the service-connected PTSD, diabetes mellitus, low back strain, 
and lipomas, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the disorders at issue.  Accordingly, a 
referral to the Director of the VA Compensation and Pension 
Service is not in order here.

viii.  Total Disability Rating Based Upon Individual 
Unemployability

At the time of his appeal, the Veteran argued that his service-
connected disabilities rendered him unemployable.  
 
VA law provides that a total disability rating based on 
individual unemployability may be assigned where the schedular 
rating is less than total when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected disability 
ratable at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected disabilities 
render the veteran unemployable.
 
A total rating for compensation purposes based on unemployability 
will also be granted when the evidence shows that the veteran, by 
reason of his service-connected disabilities, is precluded from 
obtaining or maintaining any gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 3.340, 
3.341.
 
In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability neither 
his nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.
 
At the time of his death, the veteran had a combined rating of 80 
percent for the following service connected disabilities: PTSD 
evaluated as 30 percent disabling, diabetic nephropathy with 
hypertension associated with diabetes mellitus type II evaluated 
as 30 percent disabling, coronary artery disease secondary to 
diabetes mellitus type II evaluated as 30 percent disabling, type 
II diabetes mellitus evaluated with peripheral neuropathy 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling and diabetic peripheral mechanical low back 
strain evaluated as 0 percent disabling lipomas, chest and 
abdominal wall evaluated as 0 percent disabling, 

As the Veteran's PTSD evaluation is hereby evaluated as 70 
percent disabling as of December 9, 2004, the Veteran's 
disability evaluations would meet the percentage thresholds under 
38 C.F.R. § 4.16(a).
 
The Veteran worked in a managerial position and retired on August 
27, 2004.  See Request for Employment Information in Connection 
with Claim for Disability Benefits, March 21, 2004.  

Having reviewed the entire claims file, the Board finds that the 
Veteran's treatment records and examinations show that he was 
rendered unemployable as a result of his service-connected PTSD 
as of June 17, 2005.  

As noted previously, a June 17, 2005, letter from Vet Center 
readjustment counseling therapist, J.D. stated that the Veteran 
had been seen since July 2003 and that he suffered from 
irritability, a persuasive loss of interest in activities and 
difficulty with authority figures which forced his retirement.  
J.D. stated that the psychological symptomatology he experienced 
as a result of his trauma history prevented him from working and 
concentrating effectively.  In a June 17, 2005, private facility 
individual unemployability assessment, it was noted that, after 
an interview of the Veteran and a review of the Veteran's claims 
file, the Veteran's PTSD rendered him unemployable.  The 
reporting vocational specialist specifically addressed the 
Veteran's VA examiner's December 2004 opinion.  The vocational 
specialist noted that the Veteran's VA examiner stated that the 
Veteran's knee condition, rather than his PTSD rendered him 
unemployable.  The specialist stated that as of the date of his 
report, the Veteran reported a nearly full recovery from his 
January 2005 knee surgery but continued to report debilitating 
PTSD symptoms and that he therefore disagreed with the VA 
examiner's contention that if the Veteran's left knee were to 
improve, the Veteran could be employable.

The Board finds the June 17, 2005, unemployability assessment 
probative to show that the Veteran's PTSD rendered him 
unemployable.  The evidence is probative to show that as of June 
17, 2005, the Veteran was incapable of performing the physical 
acts required by employment because of his service-connected 
disabilities.  38 C.F.R. § 4.16(b). 


ORDER

From March 26, 2003, through December, 8 2004, an initial rating 
in excess of 30 percent for PTSD, for accrued benefits purposes, 
is denied.

From December 9, 2004, a rating of 70 percent for PTSD, for 
accrued benefits purposes, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.

An initial rating in excess of 20 percent for diabetes mellitus 
with peripheral neuropathy, for accrued benefits purposes, is 
denied.

A 10 percent rating for mechanical low back strain, for accrued 
benefits purposes, is granted, subject to governing criteria 
applicable to the payment of monetary benefits. 

A compensable rating for lipomas of the chest and abdominal wall, 
for accrued benefits purposes, is denied.

From June 17, 2005, a claim of TDIU, for accrued benefits 
purposes, is granted, subject to the rules and regulations 
governing the payment of VA monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


